ORDER OF REINSTATEMENT
SHEPARD, Chief Justice.
The Indiana Supreme Court Disciplinary Commission, after a hearing and review of this case, now recommends that the Respondent in this Disciplinary Proceeding, James W. Skinner, be readmitted to the practice of law in the State of Indiana.
Upon examination of the matters now before this Court, we find that the Commission's recommendation should be approved and, accordingly, that the Respondent should be reinstated to the practice of law.
*651IT IS, THEREFORE, ORDERED, ADJUDGED, AND DECREED by this Court that the Respondent in this proceeding, James W. Skinner, is hereby reinstated as an attorney at the Bar of this Court, effective immediately.
The Clerk of this Court is directed to forward a copy of this Order to the Indiana Supreme Court Disciplinary Commission, to the Petitioner, to the State Board of Law Examiners, and to all parties who were previously notified of the Petitioner's resignation in this case.
All Justices concur.